Citation Nr: 1117565	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-25 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with hallux valgus, hammertoes, and callosities.  

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella.  

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to October 1988.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The veteran now resides in the jurisdiction of the St. Petersburg, Florida, VARO.  

In September 2005, a hearing was held at the RO, before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing is in the record.  During the September 2005 hearing, the veteran withdrew his appeal for a compensable rating for prostatitis.  

In May 2006, the Board remanded the case for examination of the veteran.  Following the January 2007 VA examination, a July 2007 rating decision increased the evaluation for the service-connected left shoulder disability from 10 percent to 20 percent, effective the date of the January 2007 VA examination.  

In October 2008, the Board granted a 20 percent rating for arthritis of the left shoulder, effective August 24, 1999.  The Board denied a rating in excess of 30 percent for bilateral pes planus, a rating in excess of 20 percent for the right shoulder, a rating in excess of 20 percent for the left shoulder, a rating in excess of 10 percent for chondromalacia of the right patella, and a rating in excess of 10 percent for chondromalacia of the left patella.  

Electromyography, in May 2002, disclosed evidence of a left cubital tunnel syndrome.  In his September 2003 substantive appeal, the veteran complained of numbness in his fingers.  Currently, the service-connected left upper extremity disability is limited to the shoulder.  Finger and cubital tunnel symptoms have not been adjudicated.  The October 2008 Board decision referred these matters to the agency of original jurisdiction (AOJ) for appropriate disposition.  The claims folder does not reflect any action on these claims.  Once again, they are referred to the AOJ for any action deemed appropriate.

The issue of entitlement to a disability manifested by numbness in the fingers has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the United States Court of Appeals for Veterans Claims (Court) reviewed the Veteran's appeal of the October 2008 Board decision.  The Court affirmed the denials of ratings in excess of 20 percent for the service-connected shoulder disabilities.  

The Court set aside the determination as to the service-connected pes planus.  It noted that the three VA examinations produced somewhat equivocal evidence with respect to many of the rating factors.  The descriptions of pronation and tenderness were not adequate.  

Also, the examiner reported that the additional limitation due to repetitive use or flare-ups could not be determined without resort to speculation.  It was noted that the Court had recently set forth guidelines under which an inconclusive medical report could be accepted.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  At a minimum the examiner must explain what facts cannot be determined and why.  The Court found that in this case, the examiner's rationale was entirely unclear.  

The Court also noted that the evidence seemed somewhat equivocal with respect to the effect of shoe inserts.  

Under these circumstances, another examination of the Veteran's feet is warranted.  

The Court also set aside the denial of ratings in excess of 10 percent for the knees.  It noted the Veteran's complaints of instability.  The Board quoted the January 2007 examination report to the effect that there was no abnormal motion with varus or valgus stress and the posterior drawer sign was negative.  The Court wrote that such language conveyed nothing to the Court, so its review of the matter was frustrated.  Here, again, a current examination would be helpful.  

Also, the Veteran has submitted additional VA medical records and requested that the case be remanded to the AOJ of initial consideration of the new evidence.  See 38 C.F.R. § 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for examination of his feet.  The claims folder should be made available to the examiner for review in conjunction with the claim.  Any tests or studies that might be indicated should be done.  

a.  The examiner should describe all manifestations of the service-connected pes planus for each foot.  

b.  The examiner should describe any pronation.  The examiner should express an opinion as to whether marked pronation is or is not present, along with a complete explanation, identifying the manifestations that led to his conclusion.  

c.  The examiner should describe any tenderness.  The examiner should express an opinion as to whether extreme tenderness is or is not present, along with a complete explanation, identifying the manifestations that led to his conclusion.  

d.  The examiner should describe any inward displacement.  The examiner should express an opinion as to whether there is or is not a marked degree of inward displacement, along with a complete explanation, identifying the manifestations that led to his conclusion.  

e.  The examiner should describe any spasm.  The examiner should express an opinion as to whether a severe degree of spasm of the tendo achillis is or is not present on manipulation, along with a complete explanation, identifying the manifestations that led to his conclusion.  

f.  The examiner should provide an opinion as to whether or not orthopedic appliances would improve foot function, along with a complete explanation, identifying the manifestations that led to his conclusion.  

g.  The examiner should express an opinion as to the effect of flare-ups identifying any additional limitation due to repetitive use or flare-up.  If there is none, the examiner should so state.  In either case, if the extent of any additional limitation due to repetitive use or flare-ups cannot be determined without resort to speculation, the examiner should explain why, in detail.  

2.  The Veteran should be scheduled for examination of his knees.  The claims folder should be made available to the examiner for review in conjunction with the claim.  Any tests or studies that might be indicated should be done.  

a.  The examiner should describe all limitations of knee motion associated with the service-connected chondromalcia.  The examiner should express an opinion as to the effect of flare-ups identifying any additional limitation due to repetitive use or flare-up.  If there is none, the examiner should so state.  In either case, if the extent of any additional limitation due to repetitive use or flare-ups cannot be determined without resort to speculation, the examiner should explain why, in detail.  

b.  The examiner should describe all subluxation and instability.  If there is no subluxation, the examiner should so state.  If there is no instability the examiner should so state.  The examiner should describe in detail the tests for subluxation and instability and their results.  

3.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  

The AOJ should specifically consider whether referral for extraschedular rating is warranted.  

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


